DETAILED ACTION
	For this action, Claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites “the check valve”, which lacks established antecedent basis.  A check valve was introduced in Claim 6, but Claim 7 is only dependent on Claim 1.  Applicant is urged to address this issue in the response to this office action.  For purposes of this examination, the examiner will assume Claim 7 is dependent on Claim 6.  
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baca et al. (herein referred to as “Baca”, US Pat Pub. 2004/0020862).
	Regarding instant Claim 1, Baca discloses a water system with a UV function (Abstract; Figure 1; Figure 4; Figure 5; Paragraph [0047]; Paragraph [0050]; system with ultraviolet light source 10), comprising a waterway (Figure 1; Figure 4; Figure 5; Paragraph [0050]; waterway in general flow path and components detailed in figures), wherein the waterway comprises a water inlet end and a water outlet end (Figure 1; Figure 4; Figure 5; Paragraph [0050]; input port 64 and end of water outlet 66), the water system further comprises the following accessories: a water flow sensor arranged on the waterway and used for real-time collecting water flow signals whether water passes through the waterway, and transmitting out the collected water flow signals (Figure 4; Paragraph [0055]; flow sensor 75); a filter element assembly, arranged on the 
	Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  Baca further discloses wherein the solenoid valve is arranged on the waterway between the UV sterilization device and the water outlet end (Figure 4; Figure 7; Paragraph [0059]; remote valve 160 is downstream of UV sterilization light source 10 and water outlet end at end of water outlet 60).
	 Regarding instant Claim 4, Claim 1, upon which Claim 4 is dependent, has been rejected above.  Baca further discloses wherein the solenoid valve is a normally closed solenoid valve (Figure 4; Figure 7; Paragraph [0059]; valve shuts down during emergency situations).  
Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  Baca further discloses wherein the water flow sensor is arranged on the waterway between the water inlet end and the filter element assembly (Figure 4; Paragraph [0055]; Paragraph [0056]; filtration 90 may be placed before the water entry point 64, while flow sensor 75 may be placed at the entry point 64; therefore, placement of flow sensor 75 at entry point 64 would place it between water inlet end and filter element assembly).
	Regarding instant Claim 8, Claim 1, upon which Claim 8 is dependent, has been rejected above.  Baca further discloses wherein the bottom of the filter element assembly is provided with a water inlet and a water outlet, and the filter element assembly is connected in series on the waterway via the water inlet and the water outlet (Figure 5; Paragraph [0056]; filtration 90 is placed in series between an inlet and an outlet as shown by position of the pipeline 60; bottom of filter element would be in fluid contact with said inlet and outlet).  
	Regarding instant Claim 10, Claim 1, upon which Claim 10 is dependent, has been rejected above.  Baca further discloses a method for controlling a water system with a UV function according to claim 1, wherein a water flow sensor collects signals of water flow flowing through a waterway in real time and transmits the water flow signals to an electronic control device (Figure 4; Paragraph [0054]; Paragraph [0055]; flow sensor 75 monitors flow through system and sends signals to microprocessor/computer 80), the electronic control device determines the water flow signals according to a preset software program to control the operation of a UV sterilization device and a solenoid valve (Figure 4; Figure 7; Paragraph [0054]; Paragraph [0055]; Paragraph .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baca et al. (herein referred to as “Baca”, US Pat Pub. 2004/0020862) in view of Blain, US Pat Pub. 2011/0174993.
	Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  Baca discloses that the UV sterilization device is a UV ultraviolet 
	However, Baca is silent on a cold cathode UV ultraviolet germicidal lamp.
	Blain discloses water purifying drink containers in the same field of endeavor as Baca, as it solves the mutual problem of purifying water with ultraviolet radiation (Abstract).  Blain further discloses that cold cathode UV bulbs may be used as a lamp bulb that provides the necessary ultraviolet radiation for water treatment (Abstract; Paragraph [0038]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the UV ultraviolet germicidal lamp of Baca to further comprise a cold cathode UV ultraviolet germicidal lamp as taught by Blain because Blain discloses such a cold cathode lamp provides the necessary ultraviolet radiation for water treatment and is commercially available (Abstract; Paragraph [0038]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Baca et al. (herein referred to as “Baca”, US Pat Pub. 2004/0020862) in view of Bassett et al. (herein referred to as “Bassett”, US Pat Pub. 2015/0083666).
	Regarding instant Claim 6, Claim 5, upon which Claim 6 is dependent, has been rejected above.  Baca further discloses a plurality of valves throughout the system (Paragraph [0030]).
	However, Baca is silent on a check valve arranged between the water flow sensor and the filter element assembly.

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the water flow sensor and filter element assembly of Baca by further comprising a check valve downstream of the filter element assembly (and thusly upstream of the water flow sensor) as taught by Bassett because Bassett discloses such a check valve prevents fluid flow back into the filter element assembly (Bassett, Paragraph [0010]).
	Regarding instant Claim 7, Claim 6, upon which Claim 7 is assumed to be dependent (see 112(b) rejection above), has been rejected above.  The combined references further disclose wherein the waterway between the water inlet end and the filter element assembly is further provided thereon with the check valve (Baca, Figure 5; Paragraph [0055]; Bassett, Paragraph [0010]; check valve would be placed in waterway between filtration 90 and sensor at port 64).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Baca et al. (herein referred to as “Baca”, US Pat Pub. 2004/0020862) in view of Heiss, US Pat Pub. 2005/0139530.
Regarding instant Claim 9, Claim 1, upon which Claim 9 is dependent, has been rejected above.  However, Baca is silent on the structure of the filter element assembly.
	Heiss discloses a water purifier in the same field of endeavor as Baca, as it solves the mutual problem of treating water with both filtration and ultraviolet radiation (Abstract; Figure 1; Paragraph [0033]; Paragraph [0035]).  Heiss further discloses a filter element assembly comprising a preposition filter element set and an ultrafiltration filter element (Figure 1; Paragraph [0028]; Paragraph [0029]; Paragraph [0033]; preposition filter element in 5 micron pore size cartridge filters 8, 9, and hydrocarbon adsorptive media filters 10, 11; UF modules 18, 19), the preposition filter element set comprises two or more inner and outer filter element layers consisting of two or more filter element materials via a water inlet (Figure 1; Paragraph [0028]; Paragraph [0029]; cartridge filters 8,9 may serve as inner filter element layers while hydrocarbon adsorptive media filters 10, 11 serve as outer layers based on flow through the waterway), passes through the ultrafiltration filter element and outflows via a water outlet (Figure 1; Paragraph [0033]; Paragraph [0035]; UF modules 18 and 19 are downstream of upstream filters 8, 9, 10 and 11; water flows downstream towards a UV light 27, wherein downstream conduit from UF modules serves as a water outlet).  The combination of the filter elements provides a comprehensive and thorough filtration of water before further downstream processing via ultraviolet radiation (Paragraph [0028]; Paragraph [0029]; Paragraph [0033]; Paragraph [0035]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the water inlet, the water outlet, and the filter element 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189.  The examiner can normally be reached on 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        04/07/2021